Citation Nr: 0728366	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-35 338	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to increased rating for mechanical low back 
pain with limitation of motion, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1981 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2005, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disorder include muscle spasm, tenderness to palpation of the 
lumbar spine, and limitation of motion with pain; at the 
February 2007 VA examination, range of motion was limited to 
0 degrees of extension, 50 degrees of flexion, 20 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation 
bilaterally.  

2.  The neurologic manifestations of the veteran's low back 
disorder include generalized decreased sensation in the lower 
extremities with radicular pain, but no reports of flare-ups 
or incapacitating episodes.

3.  Because of the severity of the low back disorder, the 
veteran is precluded from securing and maintaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 
percent for the veteran's low back disorder.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes (DCs ) 5285-5293 (2002); 38 C.F.R. § 4.71a, 
DCs 5285-5293 (2003); 38 C.F.R. § 4.71a, DCs 5235-5243 
(2006); 4.124, 4.124a, DC 8270 (2006).  

2.  The criteria have been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is granting the veteran's claim for a TDIU, 
in full, this claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  The 
Board, however, will address the VCAA as it pertains to his 
claim for an increased rating for a low back disorder.

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in July 2002 and 
July 2005.  The letters provided him with notice of the 
evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The July 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The veteran has not been provided with VCAA notice on the 
effective date element, but as the claim is being denied, no 
effective date is being set.  The veteran is, therefore, not 
prejudiced by the absence of notice on this element.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in July 2002, 
prior to the RO's initial decision in February 2003.  There 
was a timing deficiency with regard to the April 2007 Dingess 
notice, however, he responded to the SSOC by stating that he 
had no other information or evidence to submit and requesting 
appellate consideration by the Board as soon as possible.  
Therefore, the Board does not find any prejudice in issuing a 
final decision with regard to this claim.  

In developing his claim, the RO obtained the veteran's VA 
treatment records.  In addition, a VA examination and opinion 
were provided in February 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Increased Rating for a Low Back Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The veteran's low back disorder has been rated using the 
criteria for intervertebral disc syndrome (IVDS).  
The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
he filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the revised criteria").  Subsequently, 
they were revised again effective September 26, 2003, at 
which time the DC was renumbered to 5243, codified at 
38 C.F.R. § 4.71a, DC 5243 (2006) ("the new criteria").  

The veteran currently has a 60 percent rating for his low 
back disorder based on the old criteria for IVDS.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  Under the old criteria, a 60 
percent rating requires pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
schedular rating higher than 60 percent is not available 
under the old criteria.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, the disability 
may be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations.  Or a rating up to 
60 percent may be assigned on the basis of the total duration 
of incapacitating episodes.  

Effective September 26, 2003, the criteria for IVDS were 
again revised.  
See 38 C.F.R. § 4.71a, DC 5243 (2006).  This new regulation 
includes the same language from the previously revised 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine.

The new general rating criteria for the thoracolumbar spine 
are:

Unfavorable ankylosis of the entire spine 
...........................100

Unfavorable ankylosis of the entire 
thoracolumbar spine ..........50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine .........................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis ...........................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spine contour; or vertebral body fracture 
with loss of 50 percent or more of the 
height............10

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  From 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And as of September 26, 2003, the new 
criteria for IVDS may also be applied, but again, only if 
they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The report of the February 2007 VA examination indicates the 
veteran complained of radicular pain in both legs with 
numbness, tingling and paresthesias.  He reported no 
incapacitating episodes or flare-ups.  He did not require 
assistance devices to walk.  

On physical examination, there was no deformity.  There was 
tenderness to palpation along the lumbar spine and muscle 
spasms.  Range of motion of the thoracolumbar column was from 
0 degrees of extension to 50 degrees of extension.  Lateral 
flexion was to 20 degrees bilaterally and rotation was to 20 
degrees bilaterally.  There was pain throughout the range of 
motion and the examiner noted that repetitive testing caused 
increased pain and fatigability, however, there was no change 
in range of motion and the examiner said that estimating any 
additional change would be speculative.  

There was generalized decreased sensation in both legs and 
straight leg raises elicited pain in both lower extremities.  
An X-ray of the lumbar spine was normal.  The diagnosis was 
lumbosacral strain.

Under the old criteria for rating IVDS and lumbosacral 
strain, a schedular rating greater than 60 percent is not 
available.  38 C.F.R. § 4.71a, DCs 5293, 5295 (2002).  A 100 
percent rating is available under DC 5286 when there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle; however, this is not applicable.  38 
C.F.R. § 4.71a, DC 5286 (2002).  

A 100 percent rating is also available under DC 5285 for 
residuals of a fractured vertebra with cord involvement when 
the veteran is bedridden or requires long leg braces.  38 
C.F.R. § 4.71a, DC 5285 (2002).  These criteria are also not 
applicable.  

The revised criteria allows for separate ratings for chronic 
neurologic and orthopedic manifestations; however, even if 
separate ratings were assigned, when combined the veteran 
would not receive a rating higher than 60 percent for this 
disability.  Assuming the orthopedic manifestations result in 
severe limitation of motion of the lumbar spine, under DC 
5292 he would receive a 40 percent rating - the maximum 
schedular rating allowable under these rating criteria.  38 
C.F.R. 
§ 4.71a, DC 5292 (2003).  

The veteran's neurologic manifestations result in, at most, 
moderate neuralgia of the sciatic nerve, characterized by 
generalized decreased sensation in the lower extremities.  
This is equivalent to 20 percent ratings for each lower 
extremity.  38 C.F.R. §§ 4.124, 4.124a, DC 8720 (2003).  

When these 20 percent ratings are combined and the bilateral 
factor is added, the result is 39.6 percent rounded up to 40 
percent.  38 C.F.R. §§ 4.25, 4.26.  When the orthopedic 
manifestations are then combined with the neurologic 
manifestations, the result is 64 percent rounded down to a 60 
percent combined rating.  Therefore, the result would be the 
same.  

The revised criteria also provide that a rating may be 
assigned on the basis of the total duration of incapacitating 
episodes; however, the veteran has denied having any 
incapacitating episodes.

Under the new criteria, a rating higher than 60 percent is 
also not warranted.  Under the general rating formula for 
diseases and injuries of the spine, the results of the 
February 2007 VA examination would warrant a 20 percent 
rating for forward flexion to 50 degrees.  A higher rating is 
not available under these criteria because the evidence does 
not indicate forward flexion is 30 degrees or less or that 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  As 
mentioned above, even if separate 20 percent ratings are 
given for neurologic manifestations, this would not result in 
a combined rating greater than 60 percent.  38 C.F.R. §§ 
4.25, 4.26, 4.124, 4.124a, DC 8270 (2006).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating in excess of 60 percent on an extraschedular basis.  
See 38 C.F.R. § 3.321.  As will be discussed further below, a 
TDIU is being granted in recognition of the fact that the 
back disability precludes gainful employment.  38 C.F.R. § 
4.16.  The veteran will thus be compensated for the marked 
interference with employment caused by the back disability.  
It would not be proper to assign a separate extraschedular 
rating in addition to the TDIU, because the veteran would be 
compensated twice for the same impairment.    The evidence 
also does not show frequent periods of hospitalization or 
other evidence that would render impractical the application 
of the regular schedular standards. 

It is not necessary to remand the claim for consideration of 
an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for a 
low back disorder must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

The veteran has a 60 percent rating for a service-connected 
low back disorder.  Therefore, he meets the minimum 
requirements for a TDIU under 38 C.F.R. 4.16(a).  He does not 
have any other service-connected disabilities.  According to 
the February 2007 VA examination, the veteran worked mostly 
in construction.  The examiner opined that the veteran's back 
condition prevented him from doing his normal job and any 
heavy physical type of activities related to his education 
and experience.  Under these circumstances, a TDIU is 
warranted.

Resolving all benefit of the doubt in the veteran's favor, 
his claim for a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 
see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).









							(CONTINUED ON NEXT PAGE)
ORDER

The claim for an increased rating for mechanical low back 
pain with limitation of motion is denied.

The claim for a TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


